945 F.2d 408
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George Francis BLAKE, Petitioner,v.DEPARTMENT OF TRANSPORTATION, NATIONAL TRANSPORTATION SAFETYBOARD, Respondent.
No. 90-70013.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 12, 1991.Decided Sept. 27, 1991.

Before PREGERSON, NOONAN and DAVID R. THOMPSON, Circuit Judges.


1
ORDER*


2
The decision of the National Transportation Safety Board is affirmed.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3